UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6283



STEPHEN D. PAYNE,

                                             Plaintiff - Appellant,

          versus

DEPARTMENT OF CORRECTIONS; INDIAN CREEK COR-
RECTIONAL CENTER; CORRECTIONAL OFFICER MEYERS;
NURSE GLOWAKI, L.P.N.; K. V. MCWATERS, Head
Nurse,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-96-967-2)


Submitted:   May 29, 1997                   Decided:   June 10, 1997

Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen D. Payne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1994) complaint. Acting pursuant to 42 U.S.C.

§ 1997e (1994), the district court ordered Appellant to exhaust

administrative remedies, to advise the court within the time al-

lotted by statute of the result of the administrative proceedings,
and warned Appellant that failure to comply with the order would

result in dismissal of the action. Appellant failed to comply with

this order, and the district court dismissed the case without

prejudice upon expiration of the allowed period.
     The district court could properly require exhaustion of admin-

istrative remedies under 42 U.S.C. § 1997e. Its dismissal of the

action, without prejudice, when Appellant failed to comply with its

order was not an abuse of discretion. We therefore affirm the judg-

ment below. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2